
Exhibit 10.1



 
TANDY LEATHER FACTORY, INC.
2013 RESTRICTED STOCK PLAN
 
1.           Purpose.  This Tandy Leather Factory, Inc. 2013 Restricted Stock
Plan (this “Plan”) is intended to provide incentives which will attract, retain,
motivate and reward executive officers, non-employee directors and other key
employees of Tandy Leather Factory, Inc., a Delaware corporation (the “Company”)
or any of its Affiliates, by providing them opportunities to acquire shares of
the common stock, $0.0024 par value per share (“Common Stock”), of the
Company.  “Affiliate,” as used herein, shall mean any corporation or other
entity owning, directly or indirectly, 50% or more of the outstanding stock of
the Company, or in which the Company or any such corporation or other entity
owns, directly or indirectly, 50% or more of the outstanding capital stock
(determined by aggregate voting rights) or other voting interests. Furthermore,
the Plan is intended to assist in further aligning the interests of the
Company’s executive officers, non-employee directors and other key employees
with those of its shareholders. The Plan has been adopted and approved by the
Board of Directors (the “Board”) of the Company and shall become effective as of
the Effective Date, as defined below.
 
2.           Administration.
 
a.            The Plan generally shall be administered by a committee (the
“Committee”) which shall be the Compensation Committee of the Board or another
committee appointed by the Board from among its members. Unless the Board
determines otherwise, the Committee shall be comprised solely of not less than
two members who each shall qualify as a (i) “Non-Employee Director” within the
meaning of Rule 16b-3(b)(3) (or any successor rule) under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and (ii) an “outside
director” within the meaning of Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”), and the regulations thereunder. The Committee is
authorized, subject to the provisions of the Plan, to establish such rules and
regulations as it deems necessary for the proper administration of the Plan and
to make such determinations and interpretations and to take such action in
connection with the Plan and any Awards granted hereunder as it deems necessary
or advisable. All determinations and interpretations made by the Committee shall
be binding and conclusive on all Participants, as defined below, and their legal
representatives.
 
b.            No member of the Board, no member of the Committee and no agent of
the Committee who is an employee of the Company shall be liable for any act or
failure to act hereunder, except in circumstances involving his or her bad
faith, gross negligence or willful misconduct, or for any act or failure to act
hereunder by any other member or employee or by any agent to whom duties in
connection with the administration of this Plan have been delegated. The Company
shall indemnify members of the Board, members of the Committee and any agent of
the Committee who is an employee of the Company against any and all liabilities
or expenses to which they may be subjected by reason of any act or failure to
act with respect to their duties on behalf of the Plan, except in circumstances
involving such person’s bad faith, gross negligence or willful misconduct.
 
c.            The Committee shall have the authority to grant Awards to the
Participants. The Committee may delegate such of its powers and authority under
the Plan as it deems appropriate to designated officers or employees of the
Company. In addition, the independent members of the full Board may exercise any
of the powers and authority of the Committee under the Plan. In the event of
such delegation of authority or exercise of authority by the Board, references
in the Plan to the Committee shall be deemed to refer, as appropriate, to the
agent of the Committee or the Board. The selection of members of the Committee
or any subcommittee thereof, and any delegation by the Committee to designated
officers or employees, under this Section 2(c) shall comply with Section 16(b)
of the Exchange Act, the performance-based provisions of Section 162(m) of the
Code, and the regulations promulgated under each of such statutory provisions,
or the respective successors to such statutory provisions or regulations, as in
effect from time to time, except to the extent that the Board determines that
such compliance is not necessary or desirable. The Committee may employ such
legal or other counsel, consultants and agents as it may deem desirable for the
administration of the Plan and may rely upon any opinion or computation received
from any such counsel, consultant or agent. Expenses incurred by the Committee
in the engagement of such counsel, consultant or agent shall be paid by the
Company or any of its Affiliates whose employees have benefited from the Plan,
as determined by the Committee.
 
3.           Participants.  Participants shall consist of such partners,
members, executive officers, non-employee directors and other key employees
(individually, “Participant” and collectively, “Participants”) of the Company or
any of its Affiliates as the Committee in its sole discretion determines to be
significantly responsible for the success and future growth and profitability of
the Company and whom the Committee may designate from time to time to receive
Awards under the Plan. Designation of a Participant in any year shall not
require the Committee to designate such person to receive an Award in any other
year or, once designated, to receive the same type or amount of Award as granted
to the Participant in any other year. The Committee shall consider such factors
as it deems pertinent in selecting Participants and in determining the type and
amount of Awards.
 
4.           Types of Awards and Vesting Restrictions.  Stock Awards and
Performance Awards may, as determined by the Committee, in its discretion,
constitute Performance-Based Awards, as described in Section 8 below. Awards
granted to Participants under the Plan may be subject to a graded vesting
schedule with a minimum vesting period of four years, unless otherwise
determined by the Committee. Awards shall be evidenced by Award agreements
(which need not be identical) in the form attached hereto as Exhibit A or in
such other form as the Committee may from time to time approve; provided,
however, that in the event of any conflict between the provisions of the Plan
and any such agreements, the provisions of the Plan shall prevail.
 
5.           Common Stock Available Under the Plan.
 
a.            Shares Available. The aggregate number of shares of Common Stock
that may be subject to Awards granted under this Plan shall be 300,000 shares of
Common Stock, which may be authorized and unissued or treasury shares, subject
to any adjustments made in accordance with Section 9 below.
 
b.            Shares Underlying Awards That Again Become Available. The
following shares of Common Stock shall again become available for Awards:
(1) any shares of Common Stock subject to an Award that are forfeited to the
Company under Section 11(b) or 11(c) of this Plan or under the provisions of the
applicable Award agreement; (2) any shares of Common Stock subject to an Award
that are retained by the Company as payment of the tax withholding obligations
with respect to an Award; and (3) a number of shares of Common Stock equal to
the number of previously owned shares of Common Stock surrendered to the Company
to satisfy tax withholding obligations with respect to an Award.
 
6.           Stock Awards.  The Committee is authorized to grant Stock Awards
and shall, in its sole discretion, determine such Participants in the Plan who
will receive Stock Awards and the number of shares of Common Stock underlying
each Stock Award. Each Stock Award shall be subject to such terms and conditions
consistent with the Plan as shall be determined by the Committee and as set
forth in the Award agreement, including, without limitation, restrictions on the
sale or other disposition of such shares, and the right of the Company to
reacquire such shares for no consideration upon termination of the Participant’s
employment within specified periods. The Committee may require the Participant
to deliver a duly signed stock power, endorsed in blank, relating to Common
Stock covered by such Stock Award and/or that the stock certificates evidencing
such shares be held in custody or bear restrictive legends until the
restrictions thereon shall have lapsed. The Award agreement shall specify
whether the Participant shall have, with respect to the shares of Common Stock
subject to a Stock Award, all of the rights of a holder of shares of Common
Stock, including the right to receive dividends and to vote the shares.
7.           Performance Awards.
                           a.            In General.  The Committee is
authorized to grant Performance Awards and shall, in its sole discretion,
determine such Participants who will receive Performance Awards and the number
of shares of Common Stock that may be subject to each Performance Award. Each
Performance Award shall be subject to such terms and conditions consistent with
the Plan as shall be determined by the Committee and as set forth in the Award
agreement. The Committee shall set performance targets at its discretion which,
depending on the extent to which they are met, will determine the number of
Performance Awards that will be paid out to the Participants, and may attach to
such Performance Awards one or more restrictions. Performance targets may be
based upon, without limitation, Company-wide, divisional and/or individual
performance.


b.            Adjustment of Performance Targets.  With respect to those
Performance Awards that are not intended to qualify as Performance-Based Awards
(as described below), the Committee shall have the authority at any time to make
adjustments to performance targets for any outstanding Performance Awards which
the Committee deems necessary or desirable unless at the time of establishment
of goals the Committee shall have precluded its authority to make such
adjustments.


c.            Payout. Payment of earned Performance Awards shall be made shares
of Common Stock and shall be made in accordance with the terms and conditions
prescribed or authorized by the Committee. The Committee, in its sole
discretion, may permit a Participant to elect to defer the receipt of any
Performance Award based upon a performance period of at least 12 months,
provided that the Participant performed services continuously from a date no
later than the date upon which the performance criteria are established through
a date no earlier than the date upon which the Participant makes such deferral
election. An election to defer the receipt of a Performance Award must be made
no later than the date that is six months before the end of the performance
period, provided that in no event may an election to defer a Performance Award
be made after such Performance Award has become both substantially certain to be
paid and readily ascertainable. Notwithstanding the foregoing to the contrary, a
Participant shall not be permitted to elect to defer the receipt of a
Performance Award unless such election complies with Code Section 409A and
Treasury Regulations, Rulings and Notices of Internal Revenue Service (“IRS”)
issued thereunder.
 
8.           Performance-Based Awards.
 
a.            In General.  Certain Stock Awards and Performance Awards granted
under the Plan, and the compensation attributable to such Awards, are intended
to (i) qualify as Performance-Based Awards (as defined in the next sentence) or
(ii) be otherwise exempt from the deduction limitation imposed by Section 162(m)
of the Code. Certain Awards granted under the Plan may be granted in a manner
such that Awards qualify as “performance-based compensation” (as such term is
used in Section 162(m) of the Code and the regulations thereunder) and thus be
exempt from the deduction limitation imposed by Section 162(m) of the Code
(“Performance-Based Awards”). Awards may only qualify as Performance-Based
Awards if at the time of grant the Committee is comprised solely of two or more
“outside directors” (as such term is used in Section 162(m) of the Code and the
regulations thereunder).
 
b.            Other Performance-Based Awards. Stock Awards and Performance
Awards granted under the Plan should qualify as Performance-Based Awards if, as
determined by the Committee, in its discretion, either the granting or vesting
of such Award is subject to the achievement of a performance target or targets
based on one or more of the performance measures specified in Section 8(c)
below. With respect to such Awards intended to qualify as Performance-Based
Awards:


(1)           the Committee shall establish in writing (x) the objective
performance-based goals applicable to a given period and (y) the individual
employees or class of employees to which such performance-based goals apply no
later than 90 days after the commencement of such period (but in no event after
25 percent of such period has elapsed);


(2)           no Performance-Based Awards shall be payable to or vest with
respect to, as the case may be, any Participant for a given period until the
Committee certifies in writing that the objective performance goals (and any
other material terms) applicable to such period have been satisfied; and


(3)           after the establishment of a performance goal, the Committee shall
not revise such performance goal or increase the amount of compensation payable
thereunder (as determined in accordance with Section 162(m) of the Code) upon
the attainment of such performance goal.


c.            Performance Measures.  The Committee may use the following
performance measures (either individually or in any combination) to set
performance targets with respect to Awards intended to qualify as
Performance-Based Awards: net sales; pretax income before allocation of
corporate overhead and bonus; budget; earnings per share; net income; division,
group or corporate financial goals; return on shareholders’ equity; return on
assets; return on net assets; return on investment capital; gross margin return
on investment; gross margin dollars or percent; sales per square foot or per
hour; payroll as a percentage of sales; inventory shrink; comparable store
sales; inventory turnover; employee turnover; sales, general and administrative
expense; attainment of strategic and operational initiatives; appreciation in
and/or maintenance of the price of Common Stock or any other publicly-traded
securities of the Company, if any; market share; gross profits; earnings before
interest and taxes; earnings before interest, taxes, depreciation and
amortization; economic value-added models; comparisons with various stock market
indices; and/or reductions in costs. The foregoing criteria shall have any
reasonable definitions that the Committee may specify, which may include or
exclude any or all of the following items as the Committee may specify:
extraordinary, unusual or non-recurring items; effects of accounting changes;
effects of financing activities; expenses for restructuring or productivity
initiatives; other non-operating items; spending for acquisitions; effects of
divestitures; and effects of litigation activities and settlements. Any such
performance criterion or combination of such criteria may apply to the
Participant’s Award opportunity in its entirety or to any designated portion or
portions of the Award opportunity, as the Committee may specify.
 
9.            Adjustment Provisions.  If there shall be any change in Common
Stock of the Company, through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, reverse stock split, split up,
spin-off, combination of shares, exchange of shares, dividend in kind or other
like change in capital structure or distribution (other than normal cash
dividends) to shareholders of the Company, in order to prevent dilution or
enlargement of Participants’ rights under the Plan, the Committee shall have the
authority to adjust, in an equitable manner, the number and kind of shares that
may be issued under the Plan, the number and kind of shares subject to
outstanding Awards, and the Fair Market Value of Common Stock and other value
determinations applicable to outstanding Awards. Appropriate adjustments may
also be made by the Committee in the terms of any Awards under the Plan to
reflect such changes or distributions and to modify any other terms of
outstanding Awards on an equitable basis, including modifications of performance
targets and changes in the length of performance periods. In addition, other
than with respect to Awards intended to constitute Performance-Based Awards, the
Committee is authorized to make adjustments to the terms and conditions of, and
the criteria included in, Awards in recognition of unusual or nonrecurring
events affecting the Company or any of its Affiliates or the financial
statements of the Company, or in response to changes in applicable laws,
regulations, or accounting principles.
 
10.           Change In Control.


a.            Accelerated Vesting. Notwithstanding any other provision of this
Plan, unless otherwise provided in the applicable Award agreement, if there is a
Change in Control of the Company (as defined below), all unvested Awards granted
under the Plan shall become fully vested immediately upon the occurrence of the
Change in Control and such vested Awards shall be paid out or settled, as
applicable, within 60 days upon the occurrence of the Change in Control, subject
to requirements of applicable laws and regulations. The Committee shall have
full discretion, notwithstanding anything herein or in an Award agreement to the
contrary, with respect to an outstanding Award, upon the merger or consolidation
or sale or other disposition of all or substantially all of the assets of the
Company, to provide that the securities of another entity may be substituted
hereunder for the shares of Common Stock and to make equitable adjustment with
respect thereto.


b.            Definition. For purposes of this Section 10, (i) if there is an
employment agreement or at will offer letter between the Participant and the
Company or any of its Affiliates in effect (for the avoidance of doubt, any
Change of Control Agreement between the Participant and the Company shall not be
considered an employment agreement or offer letter for the purposes of this
Plan), “Change in Control” shall have the same definition as the definition of
“Change in Control” contained in such employment agreement or at will offer
letter ; or (ii) if “Change in Control” is not defined in such employment
agreement or at-will offer letter or if there is no employment agreement or at
will offer letter between the Participant and the Company or any of its
Affiliates in effect, “Change in Control” of the Company shall be deemed to have
occurred upon any of the following events:


(1)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of more than 50%
of either (i) the then-outstanding shares of Common Stock (the “Outstanding
Company Common Stock”) or (ii) the combined voting power of the then-outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
for purposes of this subsection (1), the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (iv) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 10(b); or


(2)           Individuals who, as of the Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Effective Date whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or


(3)           Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then-outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, more than 50% of, respectively, the then-outstanding shares of
common stock of the corporation resulting from such Business Combination, or the
combined voting power of the then-outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
(4)           Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.
 
11.           Termination of Employment.
 
a.            Death or Disability.  Subject to any written agreement between the
Participant and the Company or any of its Affiliates, if a Participant’s
employment is terminated due to death or Disability (as defined below):
 
(1)           all unvested Stock Awards held by the Participant on the date of
the Participant’s termination of employment due to death or the date of the
termination of his or her employment related to Disability, as the case may be,
shall immediately become vested as of such date; and
 
(2)           all unearned and/or unvested Performance Awards held by the
Participant on the date of the Participant’s termination of employment due to
death or the date of the termination of his or her employment related to
Disability, as the case may be, shall treated as follows:
 
(A)           Unearned and/or unvested Performance Awards with performance
periods of greater than one year for which the Participant has completed a
minimum of at least one year into a performance period shall immediately become
earned or vested as of such date and shall be paid out and/or settled based on
the Company’s and/or Participant’s performance immediately prior to the date of
the Participant’s termination of employment due to death or the date of the
termination of his or her employment related to Disability on a pro-rated basis;
and
 
(B)           All other unearned and/or unvested Performance Awards shall
immediately be forfeited by such Participant as of such date.
 
b.            Other Termination.  Subject to any written agreement between the
Participant and the Company or any of its Affiliates, if a Participant’s
employment is terminated for any reason, including without limitation,
retirement, other than due to death or Disability, all unearned or unvested
Awards held by the Participant on the date of the termination of his or her
employment shall immediately be forfeited by such Participant as of such date.
 
c.            Discretionary Accelerated Vesting.  Notwithstanding anything
contained in the Plan to the contrary, the Committee may, in its discretion,
provide that any or all unvested Stock Awards held by the Participant on the
date of the Participant’s death and/or the date of the termination of the
Participant’s employment shall immediately become vested as of such date.
 
d.            Disability Definition.  For the purposes of this Section 11,
(i) if there is an employment agreement or at will offer letter between the
Participant and the Company or any of its Affiliates in effect (for the
avoidance of doubt, any Change of Control Agreement between the Participant and
the Company shall not be considered an employment agreement or offer letter for
the purposes of this Plan), “Disability” shall have the same definition as the
definition of “Disability” contained in such employment agreement or at will
offer letter; or (ii) if “Disability” is not defined in such employment
agreement or at will offer letter or if there is no employment agreement or at
will offer letter between the Participant and the Company or any of its
Affiliates in effect, “Disability” shall mean the following, as may be further
modified or supplemented by the Committee in its sole discretion:  As a result
of the Participant’s physical or mental illness, the Participant is absent from
the Participant’s duties with the Company on a full-time basis for three
consecutive months, and within 30 days after written Notice of Termination (as
defined below) is given, the Participant does not return to the full-time
performance of the Participant’s duties. For purposes of this Plan, a “Notice of
Termination” shall mean a written notice from the Company which indicates that
the Participant has been determined to have Disability within the definition of
this Section 11(d) of this Plan and which sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for such determination.


12.           Section 409A of the Code.
 
a.            Awards under the Plan are intended either to be exempt from the
rules of Section 409A of the Code or to satisfy those rules and shall be
construed accordingly. However, the Company shall not be liable to any
Participant or other holder of an Award with respect to any Award-related
adverse tax consequences arising under Section 409A or other provision of the
Code.
 
b.            If any provision of the Plan or an Award agreement contravenes any
regulations or Treasury guidance promulgated under Code Section 409A or could
cause an Award to be subject to the interest and penalties under Code
Section 409A, such provision of the Plan or Award shall be deemed automatically
modified to maintain, to the maximum extent practicable, the original intent of
the applicable provision without violating the provisions of Code Section 409A.
Moreover, any discretionary authority that the Administrator may have pursuant
to the Plan shall not be applicable to an Award that is subject to Code
Section 409A to the extent such discretionary authority will contravene
Section 409A or the regulations or guidance promulgated thereunder.
 
c.            Notwithstanding any provisions of this Plan or any Award granted
hereunder to the contrary, no acceleration shall occur with respect to any Award
to the extent such acceleration would cause the Plan or an Award granted
hereunder to fail to comply with Code Section 409A.
 
d.            Notwithstanding any provisions of this Plan or any applicable
Award agreement to the contrary, no payment shall be made with respect to any
Award granted under this Plan to a “specified employee” (as such term is defined
for purposes of Code Section 409A) prior to the six-month anniversary of the
employee’s separation of service to the extent such six-month delay in payment
is required to comply with Code Section 409A.
 
13.           Transferability.  Each Award granted under the Plan to a
Participant shall not be transferable otherwise than by will or the laws of
descent and distribution.  Notwithstanding the foregoing, at the discretion of
the Committee, an Award may permit the transferability of such Award by a
Participant solely to members of the Participant’s immediate family or trusts or
family partnerships for the benefit of such persons, subject to any restriction
included in the Award agreement.
 
14.           Other Provisions.  Awards granted under the Plan may also be
subject to such other provisions (whether or not applicable to the Award granted
to any other Participant) as the Committee determines on the date of grant to be
appropriate, including without limitation, for the forfeiture of, or
restrictions on resale or other disposition of, Common Stock acquired under any
form of the Award, for the acceleration of vesting of Awards, or to comply with
federal and state securities laws, or understandings or conditions as to the
Participant’s employment, in addition to those specifically provided for under
the Plan. The Committee shall have the authority to retract any Award granted
under the Plan in case of a material restatement of the financial statements of
the Company or if it is otherwise determined by the Committee that the
previously granted Award was not earned by the Participant.
 
15.           Fair Market Value.  For purposes of this Plan and any Awards
granted hereunder, “Fair Market Value” shall mean, as of any given date, the
closing price of a share of Common Stock on The NASDAQ Stock Market LLC or such
other public trading market on which shares of Common Stock are listed or quoted
on that date. If there is no regular public trading market for shares of Common
Stock, the Fair Market Value of a share of Common Stock shall be determined by
the Committee in good faith. In each case, the Fair Market Value shall be
determined without regard to whether shares of Common Stock are restricted or
represent a minority interest.
 
16.           Withholding.  All payments or distributions of Awards made
pursuant to the Plan shall be net of any amounts required to be withheld
pursuant to applicable federal, state and local tax withholding requirements. If
the Company proposes or is required to distribute Common Stock pursuant to the
Plan, it may require the Participant receiving such Common Stock to remit to it
or to the Affiliate that employs such Participant an amount sufficient to
satisfy such tax withholding requirements prior to the delivery of any
certificates for such Common Stock. In lieu thereof, the Company or the
Affiliate employing the Participant shall have the right to withhold the amount
of such taxes from any other sums due or to become due from the Company or the
Affiliate, as the case may be, to the Participant receiving Common Stock, as the
Committee shall prescribe. The Committee may, in its discretion, and subject to
such rules as the Committee may adopt (including any as may be required to
satisfy applicable tax and/or non-tax regulatory requirements), permit a
Participant to pay all or a portion of the federal, state and local withholding
taxes arising in connection with any Award consisting of shares of Common Stock
by electing to have the Company withhold shares of Common Stock having a Fair
Market Value equal to the amount of tax to be withheld, such tax calculated at
rates required by statute or regulation.
 
17.           Tenure.  A Participant’s right, if any, to continue to serve the
Company as an executive officer, non-employee director, other key employee, or
otherwise shall not be enlarged or otherwise affected by his or her designation
as a Participant under the Plan.
 
18.           Unfunded Plan.  Participants shall have no right, title, or
interest whatsoever in or to any investments which the Company may make to aid
it in meeting its obligations under the Plan. Nothing contained in the Plan, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company and
any Participant, beneficiary, legal representative or any other person. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan. The Plan is not intended to
be subject to the Employee Retirement Income Security Act of 1974, as amended.
 
19.           No Fractional Shares.  No fractional shares of Common Stock shall
be issued or delivered pursuant to the Plan or any Award. The Committee shall
determine whether cash, or Awards, or other property shall be issued or paid in
lieu of fractional shares or whether such fractional shares or any rights
thereto shall be forfeited or otherwise eliminated.
 
20.           Duration, Amendment and Termination.  No Award shall be granted
more than five years after the Effective Date; provided, however, that the terms
and conditions applicable to any Award granted prior to such date may thereafter
be amended or modified by mutual agreement between the Company and the
Participant or such other persons as may then have an interest therein. The
Board or the Committee may amend the Plan from time to time or suspend or
terminate the Plan at any time. However, no action authorized by this Section 20
shall reduce the amount of any existing Award or change the terms and conditions
thereof without the Participant’s consent, except as otherwise provided for in
Section 9. No amendment of the Plan shall, without approval of the shareholders
of the Company, (i) increase the total number of shares which may be issued
under the Plan; (ii) modify the requirements as to eligibility for Awards under
the Plan; or (iii) otherwise materially amend the Plan as provided in NASDAQ
Marketplace Rules or the rules of another public trading market on which shares
of Common Stock are then listed or quoted.
 
21.           Governing Law.  THIS PLAN, AWARDS GRANTED HEREUNDER AND ACTIONS
TAKEN IN CONNECTION HEREWITH SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE (REGARDLESS OF THE LAW THAT MIGHT OTHERWISE
GOVERN UNDER APPLICABLE DELAWARE PRINCIPLES OF CONFLICT OF LAWS).
 
22.           Severability.  In case any provision of this Plan shall be
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.
 
23.           Effective Date; Termination.
 
a.            The Plan shall be effective as of the date on which the Plan is
approved by the shareholders of the Company at an annual meeting or any special
meeting of shareholders of the Company (the “Effective Date”) and such approval
of shareholders shall be a condition to the right of each Participant to receive
Awards hereunder.
 
b.            This Plan shall terminate on the 5th anniversary of the Effective
Date (unless sooner terminated by the Board).


 
The foregoing 2013 Restricted Stock Plan was duly adopted and approved by the
Board of Directors of the Company on ____________, 201__.



 
TANDY LEATHER FACTORY, INC.
 
 
By:                                                      
Name:                                                                
Title:                                                      

 
 
 
 

--------------------------------------------------------------------------------

 

Exhibit A


RESTRICTED STOCK AGREEMENT


GRANTED TO:
DATE OF GRANT:
GRANTED PURSUANT TO:     Tandy Leather Factory, Inc. 2013 Restricted Stock Plan
NUMBER OF SHARES:
VESTING SCHEDULE:


1.            Restricted Stock Agreement.  This Restricted Stock Agreement (this
“Agreement”) is made and entered into as of                      (the “Date of
Grant”) between Tandy Leather Factory, Inc., a Delaware corporation (the
“Company”), and                     , as a participant (the “Participant”) in
the Tandy Leather Factory, Inc. 2013 Restricted Stock Plan (the “Plan”), a copy
of which is enclosed herewith. Capitalized terms not defined herein shall have
the meanings ascribed thereto in the Plan.


2.            Grant of Restricted Stock.  The Participant is granted ___ shares
of Common Stock of the Company (the “Restricted Stock”). The Restricted Stock is
granted as provided for under the Plan and is subject to the terms and
conditions set forth in the Plan and this Agreement. The Restricted Stock
granted hereunder is a matter of separate inducement and is not in lieu of
salary or other compensation for the services of a Participant to the Company or
any of its Affiliates.
 
3.            Vesting.  This grant of Restricted Stock shall vest in accordance
with the following schedule:


[The Committee may provide for any vesting schedule it deems appropriate, from
immediate vesting to any daily, monthly or yearly vesting up to 5 years and in
combination with any or none of the performance measures permitted to be used
under the Plan, either individually or in any combination and with or without
acceleration.  It is currently anticipated, however, that the Committee will
choose to grant awards of Restricted Stock with vesting as follows:


“Subject to the provisions of Section 8 of this Agreement, the Restricted Stock
shall vest during the term of Participant’s employment in four equal annual
installments of 25% of the shares of Restricted Stock covered by this Agreement,
the first installment to be exercisable on the 12 month anniversary of the date
of this Option (the “Initial Vesting Date”), with an additional 25% of such
shares vesting on each of the three successive 12 month periods following the
Initial Vesting Date.”]


4.            Restrictions Prior to Vesting.  The Restricted Stock granted
hereunder shall be promptly issued and evidenced by a certificate or
certificates for such shares issued in the Participant’s name or by book entry
at the Company’s option. The Participant shall thereupon have all the rights of
a shareholder with respect to such shares, including, but not limited to, the
right to vote such shares and to receive all dividends and other distributions
paid with respect to them; provided, however, that the shares shall be subject
to the restrictions on transferability in Sections 6 and 7 below. Unless
otherwise provided in this Section 4, the Company shall hold the certificate or
certificates for such shares until the date the restrictions on transferability
are removed in accordance with Sections 6 and 8 below. The Company may, in its
sole discretion and at any time prior to the date the restrictions on
transferability are removed in accordance with Sections 6 and 8 below, require
(i) that the stock certificate or certificates representing such shares shall be
imprinted with a legend stating that the shares represented thereby are the
restricted shares subject to the terms and conditions of this Agreement and, as
such, may not be sold, exchanged, transferred, pledged, hypothecated or
otherwise disposed of except in accordance with the terms of this Agreement,
and/or (ii) that the Participant shall, upon receipt of the certificate or
certificates therefor, deposit such certificate or certificates together with a
stock power or other like instrument of transfer, appropriately endorsed in
blank, with an escrow agent designated by the Company, which may be the Company,
under a deposit agreement containing such terms and conditions as the Company
shall approve, with the expenses of such escrow to be borne by the Company.
 
5.            Adjustment Provisions.  If under Section 9 of the Plan the
Participant, as the owner of the shares of the Restricted Stock, shall be
entitled to new, additional or different shares of stock or securities, (i) the
Company may require that the certificate or certificates for, or other evidences
of, such new, additional or different shares or securities, together with a
stock power or other instrument of transfer appropriately endorsed, shall be
imprinted with a legend as provided in Section 4 above, be deposited by the
Participant under the deposit agreement provided for therein, and (ii) such
certificate or certificates for, or other evidences of, such new, additional or
different shares or securities shall be subject to the restrictions on
transferability as provided in Sections 6 and 7 below.
 
6.            Removal of Transfer Restrictions.  The shares of the Restricted
Stock shall be subject to restrictions on transferability. Subject to Section 8
below, such restrictions shall be removed from such shares according to the
vesting schedule set forth above. Notwithstanding anything contained in this
Agreement to the contrary, if there is a Change in Control of the Company, all
unvested shares of Restricted Stock granted under this Agreement shall become
fully vested immediately upon the occurrence of the Change in Control and such
vested shares of Restricted Stock shall be paid out or settled, as applicable,
within 60 days upon the occurrence of the Change in Control, subject to
requirements of applicable laws and regulations.


7.            No Transfer.  During the period when the Restricted Stock is
subject to the restrictions on transferability, none of the shares of the
Restricted Stock subject to such restrictions shall be sold, exchanged,
transferred, pledged, hypothecated or otherwise disposed of except by will or
the laws of descent and distribution. Any attempt by the Participant to dispose
of any shares of the Restricted Stock in any such manner shall result in the
immediate forfeiture of such shares.
 
 
8.            Termination of Employment.


a.           Death or Disability.  If the Participant’s employment is terminated
due to death or Disability all unvested shares of Restricted Stock held by the
Participant on the date of the Participant’s termination of employment due to
death or the date of the termination of his or her employment related to
Disability, as the case may be, shall immediately become vested as of such date.
 
 
b.            Other Termination.  If a Participant’s employment is terminated
for any reason, including, without limitation, retirement, other than due to
death or Disability, all unvested shares of Restricted Stock held by the
Participant on the date of the termination of his or her employment shall
immediately be forfeited by such Participant as of such date.


c.            Discretionary Accelerated Vesting.  Notwithstanding anything
contained in this Agreement to the contrary, the Committee may, in its
discretion, provide that any or all unvested shares of Restricted Stock held by
the Participant on the date of the Participant’s death and/or the date of the
termination of the Participant’s employment shall immediately become vested as
of such date.
 
 
9.            Tax Withholding.  All payments or distributions of an Award made
pursuant to this Agreement shall be net of any amounts required to be withheld
pursuant to applicable federal, state and local tax withholding requirements. If
the Company proposes or is required to distribute Common Stock pursuant to this
Agreement, it may require the Participant receiving such Common Stock to remit
to it or to the Affiliate that employs such Participant an amount sufficient to
satisfy such tax withholding requirements prior to the delivery of any
certificates for such Common Stock. In lieu thereof, the Company or the
Affiliate employing the Participant shall have the right to withhold the amount
of such taxes from any other sums due or to become due from the Company or the
Affiliate, as the case may be, to the Participant receiving Common Stock, as the
Committee shall prescribe. The Committee may, in its discretion, and subject to
such rules as the Committee may adopt (including any as may be required to
satisfy applicable tax and/or non-tax regulatory requirements), permit a
Participant to pay all or a portion of the federal, state and local withholding
taxes arising in connection with this Award consisting of shares of Common Stock
by electing to have the Company withhold shares of Common Stock having a Fair
Market Value equal to the amount of tax to be withheld, such tax calculated at
rates required by statute or regulation.


10.            Legend.  If the Company, in its sole discretion, shall determine
that it is necessary, to comply with applicable securities laws, the certificate
or certificates representing any shares of Common Stock delivered to the
Participant under this Agreement shall bear an appropriate legend in form and
substance, as determined by the Company, giving notice of applicable
restrictions on transfer under or with respect to such laws. Unless and until
the shares of Common Stock delivered to the Participant under this Agreement are
registered under the Securities Act of 1933, as amended (the “Securities Act”),
all certificates representing such shares and any certificates subsequently
issued in substitution therefor and any certificate for any securities issued
pursuant to any stock split, share reclassification, stock dividend or other
similar capital event shall bear legends in substantially the following form:


THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR UNDER THE
APPLICABLE OR SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY
INTEREST THEREIN MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN
THE ABSENCE OF REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE
SECURITIES LAWS OF ANY STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.


THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ISSUED PURSUANT TO THE
RESTRICTED STOCK AGREEMENT, DATED ____________, BETWEEN THE COMPANY AND THE
ISSUEE WHICH RESTRICTS THE TRANSFER OF THESE SHARES WHICH ARE SUBJECT TO
FORFEITURE TO THE COMPANY UNDER CERTAIN CONDITIONS.


Appropriate stop transfer instructions with respect to such shares have been
placed with the Company’s transfer agent.


11.            Securities Act.  The Participant covenants and agrees with the
Company that if, with respect to any shares of Common Stock delivered to the
Participant pursuant to this Agreement, there does not exist a registration
statement on an appropriate form under the Securities Act, which registration
statement shall have become effective and shall include, or shall be accompanied
by, as applicable, a prospectus that is current with respect to the shares of
Common Stock subject to this Agreement, (i) he or she takes the shares of Common
Stock for his or her own account and not with a view to the resale or
distribution thereof, (ii) any subsequent offer for sale or sale of any such
shares shall be made either pursuant to (x) a registration statement on an
appropriate form under the Securities Act, which registration statement shall
have become effective and shall be current with respect to the shares being
offered and sold, or (y) a specific exemption from the registration requirements
of the Securities Act, but in claiming such exemption, the Participant shall,
prior to any offer for sale or sale of such shares, obtain a favorable written
opinion from counsel for or approved by the Company as to the applicability of
such exemption and (iii) the certificate or certificates evidencing such shares
shall bear a legend to the effect of the foregoing.
 
12.            Conflicts.  This Agreement is subject to all terms, conditions,
limitations and restrictions contained in the Plan, which shall be controlling
in the event of any conflicting or inconsistent provisions. In the event,
however, of any conflict between the provisions of this Agreement or the Plan
and the provisions of an employment or change-in-control agreement between the
Company and the Participant, as applicable, the provisions of the latter shall
prevail.


13.            No Employment Contract.  This Agreement is not a contract of
employment, as applicable, and the terms of the Participant’s employment shall
not be affected hereby or by any agreement referred to herein except to the
extent specifically so provided herein or therein. Nothing herein shall be
construed to impose any obligation on the Company to continue the Participant’s
employment, and it shall not impose any obligation on the Participant’s part to
remain in the employ of the Company or any of its Affiliates.


14.           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORD WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING PRINCIPLES OF
CONFLICTS OF LAW.


15.           Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


16.           Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document. All counterparts will be construed together and constitute the same
instrument.




IN WITNESS WHEREOF, the undersigned have executed this Restricted Stock
Agreement as of the date first written above.


TANDY LEATHER FACTORY, INC.




By:          ____________________________________________                                                          
Name:             ____________________________________________                                                   
Title:               ____________________________________________                                                 






ACCEPTED:


     
 
By:                                                            

 
[Insert the name of the Participant]

